

116 HRES 671 IH: Urging the United Arab Emirates to immediately end any activities enabling money laundering in violation of United States sanctions against Iran.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 671IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Cleaver submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the United Arab Emirates to immediately end any activities enabling money laundering in
			 violation of United States sanctions against Iran.
	
 Whereas the United Arab Emirates (UAE) has undertaken efforts to coordinate with United States partners to counter money laundering and terrorist financing and has participated in regional bodies to counter money laundering such as the Middle East and North Africa Financial Action Task Force;
 Whereas recent efforts by the UAE to restrain illicit money transfers remain insufficient in addressing concerns about the evasion of United States sanctions and money laundering;
 Whereas the Department of State has highlighted the need for the UAE to continue increasing the resources devoted to investigating, prosecuting and disrupting money laundering, according to the Department’s Narcotics Control Strategy Report;
 Whereas the Department of the Treasury’s Office of Foreign Assets Control (OFAC) designated 11 entities and individuals involved in procurement on behalf of Iran’s ballistic missile program in 2016;
 Whereas, in 2016, OFAC sanctioned Mabrooka Trading Co LLC (Mabrooka Trading)—based in the UAE—and its China- and UAE-based network that have been involved in procuring goods for Iran’s ballistic missile program;
 Whereas OFAC targeted two Iranian regime-linked networks pursuant to Executive Order 13382 (2005) for engaging in covert procurement activities benefitting multiple Iranian military organizations in August 2019;
 Whereas the second network targeted by OFAC in August 2019 was led by Seyed Hossein Shariat and procured various aluminum alloy products on behalf of components entities owned or controlled by Iran’s Ministry of Defense and Armed Forces Logistics; and
 Whereas the UAE’s lax enforcement of its antiproliferation export control laws have facilitated these violations of United States sanctions policy: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the failure of the United Arab Emirates (UAE) to effectively counter money laundering activities conducted by Iranian companies to bypass United States sanctions on Iran; and
 (2)urges the UAE to resolve existing shortcomings in its antimoney laundering laws and regulations, as existing laws are not sufficient to deter the activities of rogue companies.
			